Case 2:20-cv-05968-GRB-SIL Document 20 Filed 07/08/21 Page 1 of 1 PageID #: 63




UNITED STATES DISTRICT COURT                                        CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                        MINUTE ORDER

BEFORE: STEVEN I. LOCKE                                             DATE: 7/8/21
        U.S. MAGISTRATE JUDGE                                       TIME: 10:00 am

CASE: CV 20-5968 (GRB) Sylvestre v. JS North Shore Motors, LLC

TYPE OF CONFERENCE: SETTLEMENT                                      FTR:

APPEARANCES:
     For Plaintiff:   Robert Nahoum

      For Defendant: Kyle Monaghan and Michael Mauro

THE FOLLOWING RULINGS WERE MADE:
☐    Scheduling Order entered.

☐     The court has adopted and So Ordered the joint proposed scheduling order [        ]
      submitted by the parties.

☐     The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
      The action will be tried in accordance with the discretion and the trial calendar of the
      District Judge.

☒     Other: Settlement conference held. Case settled. The parties will memorialize the
      settlement in writing and file a stipulation of discontinuance with the Court within 30
      days.




                                                    SO ORDERED

                                                    /s/Steven I. Locke
                                                    STEVEN I. LOCKE
                                                    United States Magistrate Judge
